                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    WEBSITE MANAGEMENT SYSTEMS LLC,                         Case No. 2:20-CV-213 JCM (BNW)
                 8                                            Plaintiff(s),                     ORDER
                 9            v.
               10     BENHAMIN DAILEDA et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Website Management Systems, LLC v. Daileda
               14     et al., case number 2:20-cv-00213-JCM-BNW. On February 24, Website Management Systems,
               15     LLC (“plaintiff”) moved for a temporary restraining order (ECF No. 7) and preliminary injunction
               16     (ECF No. 8).
               17            The court granted plaintiff’s motion for a temporary restraining order and set a preliminary
               18     injunction hearing on Wednesday, March 4, 2020, at 10:30 a.m. At the hearing, the court ordered
               19     plaintiff to brief the issue of what constitutes the purported trade secrets defendants are
               20     misappropriating. (ECF No. 21). That brief is due March 11, 2020, and defendants’ response, if
               21     any, is due March 18, 2020. Id.
               22            Federal Rule of Civil Procedure 65(b)(2) provides that a temporary restraining order
               23     expires 14 days after entry “unless before that time the court, for good cause, extends it for a like
               24     period.” Fed. R. Civ. P. 65. Here, the temporary restraining order is set to expire on March 10,
               25     2020. In light of the briefing ordered by the court at the preliminary injunction hearing, good cause
               26     exists to extend the temporary restraining order for an additional 14 days, to March 24, 2020.
               27     ...
               28

James C. Mahan
U.S. District Judge
                1     Accordingly,
                2     IT IS SO ORDERED.
                3     DATED March 9, 2020.
                4                            __________________________________________
                                             UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                           -2-
